Citation Nr: 0514677	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for headaches.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for stroke residuals.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  

Procedural history

The veteran served on active duty from September 1953 to July 
1956.

The veteran first claimed entitlement to service connection 
for "head pains" in July 1972.  The RO denied service 
connection for headaches and a left eye injury in a November 
1972 rating decision.  

In August 1997, the veteran again filed a claim seeking 
service connection for head injury residuals.  In November 
1997, the RO declined to reopen the claim on the basis that 
no new and material evidence had been submitted.  The veteran 
disagreed with the November 1997 decision.  Based on 
additional service medical records it had obtained, the RO 
granted  service connection for a laceration above the left 
eyebrow in October 1998.  

In November 2002, the veteran submitted a VA Form 21-4138, 
statement in support of claim, claiming that, in addition to 
headaches, he was suffering fainting spells and seizures, and 
had suffered a stroke as a result of the in-service head 
injury.  In a February 2003 rating decision, the RO addressed 
each of the issues here on appeal; it denied the claims for 
seizures and stroke residuals; and it declined to reopen the 
claim for headaches.  The veteran disagreed with the February 
2003 rating decision.  The RO prepared a SOC in June 2003 in 
which it consolidated the veteran's head injury residual 
claims under the heading "Service connection for seizure 
disorder."  The veteran submitted a substantive appeal, VA 
Form 9, in June 2003.  

The veteran failed to report for a travel board hearing, 
which was scheduled to be conducted at the RO in August 2004.  
To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2004) [failure to appear for a scheduled hearing 
treated as withdrawal of request].

Clarification of issues on appeal

While the RO has alternately addressed the veteran's claimed 
head injury residuals as three separate claims and as a 
single claim, the Board believes that three separate issues 
are in fact on appeal.  First, there is the headache claim, 
which involves the predicate question of whether new and 
material evidence has been received to reopen the claim.  The 
claims of entitlement to service connection for seizures and 
or a stroke are new claims and are not subject to the new and 
material evidence requirement.  See Ephraim v. Brown, 82 F.3d 
399 (1996) [a claim based on a new diagnosis states a new 
claim for the purpose of the jurisdictional requirement when 
the new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement].  

Representation

The Board notes that in a letter dated July 23, 2004, the 
veteran's service organization representative withdrew its 
power of attorney in all matters connected with the veteran's 
appeal.  The veteran is currently unrepresented.


FINDINGS OF FACT

1.  In an unappealed November 1972 rating decision, the RO 
denied service connection for headaches. 

2.  The evidence associated with the claims file subsequent 
to the RO's November 1972 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran does not have a diagnosed seizure disorder.  
Competent medical evidence does not reveal that the veteran's 
claimed seizure disorder is causally related to an injury or 
disease incurred in military service.

4.  Competent medical evidence does not reveal that the 
veteran's stroke residuals are causally related to an injury 
or disease incurred in military service.


CONCLUSIONS OF LAW

1.  The RO's November 1972 decision denying service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

2.  Since the November 1972 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for headaches is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).

3.  A seizure disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

4.  Stroke residuals were not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for headaches, which as explained in the 
Introduction was denied by the RO in an unappealed November 
1972 decision.  He is also is seeking entitlement to service 
connection for a claimed seizure disorder and for stroke 
residuals.  In essence, he contends that these claimed 
maladies are the result of a facial laceration in service.  
[As was noted in the Introduction, service connection has 
been granted for a laceration scar over the left eyebrow.]   

The Board must first examine whether the evidence warrants 
reopening the headache claim.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The remaining 
two issues, which involved original claims, will then be 
addressed.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  The Board 
observes that the VCAA notice requirements apply to claims to 
reopen as well as to original claims.  Id.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the various rating decisions, SOCs, and SSOCs of 
the pertinent law and regulations, of the need to submit new 
and material evidence on his headache claim, and of the need 
to submit additional evidence on his other claims, as well as 
of the particular deficiencies in the evidence with respect 
to his claims. 

More significantly, a letter was sent to the veteran in 
December 2002 that was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the elements that must be established in order to grant 
service connection; it enumerated the evidence already 
received; and it provided a description of the evidence still 
needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
December 2002 VCAA letter, the RO informed the veteran that 
"If they are needed for your claim, we're requesting all 
records held by Federal agencies to include your service 
medical records or other military records, and medical 
records at VA hospitals.  We're making reasonable efforts to 
help you get private records or evidence necessary to support 
your claim.  We'll tell you if we are unable to get records 
that we requested.  We'll also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The December 2002 letter told the 
veteran that "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  See the 
December 20, 2002 VCAA letter, page 3.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The December 2002 letter specifically 
informed the veteran of the kinds of evidence that would be 
beneficial to his claim.  
Crucially, the June 2003 SSOC provided the veteran with 
38 C.F.R. § 3.159, including the "give us everything you've 
got" provision  in subsection (b) thereof.  See the June 24, 
2003 SSOC, page 3.

The Board finds that the various communication from the RO to 
the veteran, in particular the December VCAA 2002, letter 
properly notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the Secretary would attempt to obtain on behalf of 
the veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  
The one-year period has now expired.

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's headache claim was initially adjudicated by the 
RO in November 1997, prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  

The December 2002 letter was sent prior to initial 
adjudication of the seizure disorder and stroke claims.  The 
fact that these claims were then adjudicated by the RO in 
February 2003, prior to the expiration of the one-year period 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [codified 
at 38 U.S.C.A. § 5102, 5103], made effective from November 9, 
2000, specifically addresses this matter and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

With respect to the claims of entitlement to service 
connection for a seizure disorder and for stroke residuals, 
the Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified in support of his 
claims, primarily service medical records and VA outpatient 
treatment records.  The RO requested and obtained those 
records.  The RO obtained additional service medical records 
in February 1998 in response to a letter from the veteran's 
former representative indicating that not all records had 
initially been obtained.  The veteran responded to the RO's 
December 2002 request for evidence by pointing to hospital 
treatment records, which have been obtained.  The veteran was 
afforded a VA examination in January 2003.  There is no 
indication that there exists any evidence that has a bearing 
on this case that has not been obtained.

In a May 2000 letter, the veteran's former representative 
stated that the veteran was in receipt of SSA disability 
benefits.  However, under the circumstances here presented, 
obtaining records pertaining to the appellant's receipt of 
disability benefits from SSA is not necessary.  The veteran 
has several non-service-connected disabilities, including a 
back disorder and a psychiatric disorder.  The veteran has 
not asserted that any SSA records are supportive or even 
pertinent to his current claims, and the Board can identify 
no basis in the record for believing that they would be.  See 
Brock v. Brown, 10 Vet. App. 155, 161 (1997).  In particular, 
as discussed above the outcome of this case hinges in large 
part on the matter of whether a medical nexus exists between 
the veteran's claimed disabilities and his military service, 
which is extremely unlikely to be the subject of any SSA 
inquiry.   

The Board also notes that in a June 2004 letter to his Member 
of Congress, the veteran appears to have requested 
psychological testing.  However, the Board does not believe 
that such testing or evaluation would aid in deciding the 
veteran's claims.  The issue of entitlement to service 
connection for a psychiatric disorder is not before the 
Board.  The veteran has not explained and the Board cannot 
identify any means by which psychological evaluation would 
aid in establishing a nexus between the claimed seizure 
disorder or stroke residuals and the veteran's military 
service.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) 
and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . 
. . . "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He 
requested a BVA Travel Board hearing in his June 2003 VA Form 
9.  A Travel Board hearing was scheduled for August 2004 at 
the RO in Chicago; however, as discussed above, he failed to 
appear for the hearing.  He has not since requested another 
hearing.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for epilepsy and cardiovascular disease 
may be presumed if such disability is manifested to a degree 
of 10 percent within one year from the date of separation 
from a period of qualifying active service lasting 90 or more 
days. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

1.  Whether new and material evidence has been received to 
reopen an claim of entitlement to service connection for 
headaches.

The veteran seeks to reopen a claim of entitlement to service 
connection for headaches, which was finally denied in an 
unappealed November 1972 rating decision.

Pertinent Law and Regulations

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in August 1997, prior to this date.  Therefore, the earlier 
version of the law, which is stated in the paragraph 
immediately below, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether new and material evidence has been received 
with respect to that claim.  See Elkins, 12 Vet. App. at 218-
19.  After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for headaches.  

To reiterate, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) 
in-service incurrence of such disability; and (3) medical 
nexus.  See Hickson, supra.

The veteran was given an undesirable discharge from military 
service in July 1956.  It appears that the discharge was 
upgraded to a general discharge by a United States Air Force 
review board in 1967.  The veteran filed an initial claim of 
entitlement to service connection for a left eye injury and 
headaches in July 1972.  His claim was denied in a November 
1972 RO rating decision.  The veteran was informed of that 
decision by letter from the RO dated November 21, 1972.  He 
did not appeal. 

At the time of the November 1972 rating action, the evidence 
then of record did not establish any of the three elements 
required for service connection.  The Board notes that at 
least a portion of the veteran's service medical records were 
not of record at the time of the November 1972 denial.  

As was noted in the Introduction, the veteran filed to reopen 
his claim of entitlement to service connection for head 
injury residuals, including headaches, in August 1997.  His 
service medical records were obtained in response to an 
October 1998 letter from the veteran's former representative.  
Those records show that the veteran suffered a laceration to 
the head in service when he was struck with a rifle butt 
during a personal altercation, and also show his complaint in 
December 1954 of "frequent headaches".  Based on the 
service medical records, service connection was granted in 
October 1998 for a laceration scar of the left eyebrow area.   

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim. See Evans v. Brown, 9 Vet. App. 
273 (1996).
Although the veteran's service medical records provided 
evidence of an in-service head injury, as well as complaints 
of headaches in service, thus satisfying Hickson element (2), 
the cannot service to satisfy the remaining two Hickson 
elements, current disability and medical nexus.  

With respect to Hickson element (1), current disability, it 
is somewhat unclear
whether the  veteran has a diagnosed headache disorder rather 
than the headaches merely being symptoms of other problems.  
The medical records since 1972 document a psychiatric 
disability, including somatic complaints; stroke residuals, 
evidently including headaches; and a long history of alcohol 
and marijuana abuse.  However, the January 2003 VA 
examination included a diagnosis of "headaches".  The Board 
finds that this constitutes new and material evidence that a 
"stand alone" headache disorder exists.

Turning to the third element which must be satisfied, medical 
nexus, the only medical nexus opinions on the topic of the 
veteran's headaches come from the January 2003 VA examiner 
and a June 2000 medical attending note.  The January 2003 
examiner's opinion is that, although headaches can be caused 
by trauma, his review of the claim file does not indicate 
consistent complaint and treatment for headaches following 
service.  The examiner concluded that the veteran's headaches 
were not likely to be related to the in-service laceration 
above the veteran's eye.  

This opinion appears to be consistent with other recently 
added evidence of record, which indicates that the veteran 
complained of headaches only sporadically over the years.  A  
January 1974 letter from Dr. J.L. stated that the veteran had 
been receiving treatment for recurrent headaches since 
December 1972, or over a decade and a half after service.  

The June 2000 medical attending note attributes the veteran's 
headache syndrome to new onset hypertension.  

Both opinions undercut rather than support the veteran's 
claim, and therefore, in the Board's view, neither is new and 
material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to the appellant is not new and 
material]. 

Statements from the veteran continue to contend that there is 
a relationship between the in-service injury and the current 
headaches.  These statements are not new, in that they are 
reiterative of similar contentions made in 1972.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992) . Moreover, as a 
person without medical training, the veteran is not competent 
to furnish medical opinions on matters such as etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the November 1972 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim for entitlement to 
service connection for headaches is not reopened. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim, in particular a medical nexus 
opinion which specifically links the veteran's current 
headaches to the head injury in service.  See Graves v. 
Brown, 
8 Vet. App. 522, 524 (1996).

2.  Entitlement to service connection for a seizure disorder.

The veteran seeks service connection for a seizure disorder.  
He essentially contends that he suffers seizures as a result 
of the head injury in service. 

Pertinent law and regulations

The law and regulations pertaining to VCAA notice and to 
service connection have been set forth above and will not be 
repeated.

Current disability

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to element (1), it does not appear that the 
veteran in fact has a diagnosed seizure disorder or that he 
actually suffers from seizures.  The veteran, who has a long 
history of alcohol abuse and has had a stroke, has complained 
of blackouts.  The medical record, however, does not indicate 
that a seizure disorder was ever diagnosed.  Whether a 
seizure disorder actually exists is a medical question which 
the Board is not competent to answer on its own.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions]. 

The January 2003 VA examiner was specifically asked to 
comment on this question.  The examiner concluded that the 
veteran's descriptions of his "spells" do not appear 
consistent with a seizure disorder.  The examiner noted the 
fact that the veteran had suffered no injuries as a result of 
these episodes and was not on seizure medication.    

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

To the extent that the veteran himself asserts that he has a 
seizure disorder, he is not competent to do so.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The Board therefore believes that in the absence of an 
identified diagnosed disability, service connection may not 
be granted for a seizure disorder.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hickson 
element (1) has not been met, and the veteran's claim fails 
on that basis alone.  For the sake of completeness, the Board 
will briefly address the remaining two elements.  

With respect to the second Hickson element, the veteran's 
service medical records clearly show that he was treated for 
a laceration above his left eye from a rifle stock.  The 
second Hickson element is met to that extent only.  There was 
no indication of a concussion or injury to the brain.  No 
diagnosis of a seizure disorder was made in service, and he 
reported no history of dizziness or fainting spells, epilepsy 
or fits at separation.  

Following service, there is no evidence of complaints of 
blackouts until more than four decades after service. The 
absence of a diagnosis of a seizure disorder within a year of 
separation makes the presumption of service connection for 
ceratin chronic diseases afforded by 38 C.F.R. §§ 3.307, 
3.309 inapplicable.

With respect to element (3), medical nexus, the Board finds 
no competent medical opinion that purports to relate a 
seizure disorder to service.  As noted above, the January 
2003 examiner found that the veteran was not even suffering 
from a seizure disorder.  The examiner further found that it 
was less likely than not that the veteran's reported 
"spells" to be related to the in-service head injury.  

In a March 2003 letter, the veteran included what appears to 
be a quotation or a paraphrasing of a statement attributed to 
a Dr. H.B. to the effect that the cause of seizures may be a 
minor event and the specific cause may not be known, and that 
some individuals may be more susceptible to seizures than 
others.  The Board notes that the veteran's account of what a 
physician purportedly said, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Moreover, the statement, even as related by the veteran, is 
general and inconclusive in nature and does not address the 
veteran's specific situation.  The Board accordingly finds 
that its probative value is nil with respect to the question 
of medical nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim]. 

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a layperson without medical training the veteran 
is not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu, 2 Vet. App. 
492, 494-5 (1992).  In short, element (3), medical nexus, has 
not been satisfied, and the veteran's claim fails on that 
basis also.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a seizure 
disorder that resulted directly from a disease or injury 
incurred in active service.  The veteran's claim of 
entitlement to service connection for a seizure disorder is 
denied.

3.  Entitlement to service connection for stroke residuals.

The veteran also seeks service connection for residuals of a 
stroke.  He essentially contends that he suffered a stroke as 
a result of the head injury in service. 

Analysis 

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to a stroke.  VA 
hospitalization records clearly show that the veteran 
suffered a stroke in November 2000.  With respect to current 
residuals, the veteran was diagnosed by the January 2003 VA 
examiner with a right cerebellar infarction with significant 
residual motor abnormalities in the left upper and lower 
extremities and a gait disorder secondary to this.  
Accordingly, the first Hickson element is met. 

With respect to the second Hickson element, the veteran's 
service medical records  show that he was treated for a 
laceration above his left eye from a rifle stock.  
Accordingly, to that extent the second Hickson element is 
met.  However, the evidence does not establish that the 
veteran suffered a stroke during service.  No diagnosis of a 
stroke was made in the service medical records, and the 
service separation examination was normal with respect to 
neurological findings.  

Following service, there is no diagnosis of a stroke until 
November 2000, more than 40 years later, so the one-year 
presumptive period found in 38 C.F.R. § 3.309 is no 
applicable.  

With respect to medical nexus, the Board can identify no 
competent medical opinion that purports to relate the 
veteran's stroke to his military service.  Indeed, the 
January 2003 VA examiner specifically found that his stroke 
is not related to the in-service laceration or mild trauma to 
the head.  The examiner found that it was instead related to 
other risk factors for stroke, which include hypertension and 
hypercholesterolemia.  Moreover ,a November 2000 
rehabilitation consultation concluded that the etiology of 
the veteran's stroke was most likely due to cerebral vessel 
arthrosclerosis.  A November 2000 neurology progress note 
concludes that the etiology of the veteran's stroke appears 
to be hypertension, smoking, and alcoholism.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, as discussed above the 
veteran is not competent render medical opinion as to the 
matter of etiology.  See Espiritu, 2 Vet. App. at 494-5.  
Hickson element (3) has also not been met, and the veteran's 
claim fails on that basis also.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's stroke 
residuals resulted from a disease or injury incurred in 
active service.  The veteran's claim of entitlement to 
service connection for stroke residuals is denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for headaches is 
not reopened.  The benefit sought on appeal remains denied.

Service connection for a seizure disorder is denied.

Service connection for stroke residuals is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


